DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4, 6-8, 10, 13-16, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kording et al. (US Pub. No. 2013/0041290).
Consider claim 1. Kording et al. teaches a device, comprising: a memory comprising instructions; and one or more processors configured by the instructions to: receive plural strings of data corresponding to plural sets of user data, the plural sets of user data comprising physiological data (paras. 0053-0056 describe a sensing device to receive plural sets of patient data comprising physiological data), each of the plural strings of data generated based on a learning model (para. 0050 describes  using computer-implemented machine learning algorithms that extract relevant data from the sensory data), the learning model trained in unsupervised manner (paras. 0053-0055 describe a portable or handheld device that may be carried by the patient) using concurrently implemented loss functions that generate each of the plural strings of data in a manner that satisfies the loss functions (paras. 0087-0091 describe collecting baseline movement data to generate sensory data); apply a distance metric between the plural strings of data (paras. 0090-0093 describes determining peak waveform segments and valley waveform segments occurring at a plurality of times) and provide an indication of authenticity corresponding to a user based on application of the distance metric relative to a threshold (paras. 0093-0097 describe an authentication module to compare sensory data with patient movement signatures).
Consider claim 3. Kording et al. teaches the device of claim 1, wherein the learning model comprises a neural network model (para. 0050 describes using computer-implemented machine learning algorithms that extract relevant data from the sensory data).
Consider claim 4. Kording et al. teaches the device of claim 1, wherein the plural sets of user data further comprise data other than physiological data (paras. 0062 and 0065 describe relevant data including data other than physiological data).
Consider claim 6. Kording et al. teaches the device of claim 1, wherein the learning model is trained multiple times for different types of physiological data (para. 0062, 0065, and 0071 describe the learning model is trained multiple times for different types of physiological data).
Consider claim 8. Kording et al. teaches the device of claim 1, wherein the one or more processors are further configured by the instructions to determine an identifiability metric based on a loss of the learning model (paras. 0093-0097 describe an authentication module to compare sensory data with patient movement signatures).
Claims 7, 10, 13-16, 18, and 20 are rejected using similar reasoning as corresponding claims above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kording et al. (US Pub. No. 2013/0041290) in view of Blom (US Pub. No. 2013/0340086).
Consider claim 9. Kording et al. teaches all claimed limitations as stated above, except providing an indication of privacy risk before sharing of the user data based on the identifiability metric.
However, Blom teaches providing an indication of privacy risk before sharing of the user data based on the identifiability metric (para. 0082 describes providing the user with an indicator of a privacy risk issue prior to making any decisions on the service, applications, or content items).
Therefore, it would have been obvious to one with ordinary skill in the art, before the effective filing date of the claimed invention, to provide an indication of privacy risk before sharing of the user data based on the identifiability metric, in order to provide privacy protection for data associated with a user as suggested by the prior art.
Claim 17 is rejected using similar reasoning as corresponding claim above.

Allowable Subject Matter
Claims 2, 5, 11, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Agrafioti et al. (US Pub. No. 2014/0188770) discloses a biometric security system and method operable to authenticate one or more individuals using physiological signals.
Steiger (US Pub. No. 2018/0137939) discloses a portable device for collecting and processing continuous monitoring data.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mishawn N Hunter whose telephone number is (571)272-7635. The examiner can normally be reached Monday-Friday 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thai Tran can be reached on 571-272-7382. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MISHAWN N. HUNTER/Primary Examiner, Art Unit 2484